DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Ng et al (US 2011/0237686 hereafter Ng) in view of Troiano et al (US 2011/0275704 hereafter Troiano).
Ng discloses a process for making solid lyophile comprising synthesizing lipid nanoparticles, providing an aqueous suspension of lipid nanoparticles, adding a dextrin and a saccharide to the solution of lipid nanoparticles and lyophilizing the combination [Example 61, Table 40, 41].  The total amount of dextrin and saccharide in the solution can be 12.5% (Table 41B, 43.75 mg/ml dextrin + 81.25 mg/ml sucrose = 125 mg/ml and equates to 12.5% in a w/v). Upon reconstitution of the lyophile, the particle 
While the reference discloses a process for making solid lyophiles, the reference is silent to the specific dextrin of claim 13 or the nucleic acid active agent of claim 8.  instant claims. The use of the specific dextrin is known in the art as seen in the Troiano patent.
Troiano discloses a process for making a solid lyophile comprising lyophilizing an aqueous solution comprising saccharides like trehalose, sucrose [abstract, 0109-0112]. The lipid nanoparticles further comprise a combination of sucrose and methyl-B-cyclodextrins at a concentration of 1-15% and the sucrose is about 20% [0121]. The active agent can be a nucleic acid including siRNA, RNAi [0094]. The active agent is present about 10-100 mg/mL [claims]. It would have been obvious to include the specific cyclodextrins of Ng as they solve the same problem.
	Regarding the specific concentration of the dextrin in relation to the saccharide, it is the position that the such limitation can be arrive upon through routine experimentation. As the ranges of the prior art overlap that of the instant claims, it is the position of the Examiner that such optimization would be normal and obvious to those of ordinary skill in the art given the state of the prior art.
	With these aspects in mind it would have been obvious to combine the prior art in order to
produce a stable process for making solid lyophiles. It would have been obvious to include the specific
cyclodextrins of Troiano into the Ng as the formulation have similar polydispersity, and cyclodextrins as they solve the same problem of lyophilizing nanoparticles and protecting the nanoparticles. One of ordinary skill in the art it would have been obvious to combine the prior art in order to form shelf stale solid lyophiles. 

Response to Arguments
1 and 6-15 have been fully considered but they are not persuasive. Applicant argues that the combination of the prior art does not render the claims obvious as it has not been established ho the process of Ng falls within the parameters of the instant claims or accounts for the unexpected results of the instant invention.
Regarding this argument, as discussed above, Example 6 od Ng, which reports data in Tables 40A, B and 41A and B, discloses a process for making solid lyophiles by adding dextrin and a saccharide to a lipid nanoparticle solution.  Ng experiments with different concentrations of the dextrin and saccharide, and lyophilizes and reconstitutes the formulation, while reporting the size pre lyophilization and post lyophilization and reconstitution.  Applicant points to the unexpected nature that the reconstituted lyophiles mainat8ined their size in storage as reported by PDI and average size remaining within certain parameters.  However, the Ng discloses dextrin and saccharide applied in a concentration within the range (12.5% Table 41B) and maintaining the same size and PDI as defined by the claims.  While the concentration of dextrin is outside the range of the claims, the results are the same.  The total range overlaps the instant claims and as such, it would appear that obvious routine experimentation would arrive upon the concentration of the instant claims as the alleged unexpected results, are achieved by the prior art.  For these reasons the claims are rendered obvious. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618